DETAILED ACTION
This action is in response to the amendments and remarks received 09/30/2020 in which claims 1, 7, 9-12, 15 and 18 have been amended, claims 5, 8, 14 and 17 have been canceled; thus claims 1-4, 6-7, 9-13, 15-16 and 18-20 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 103 rejections of claims 1-20 are withdrawn in view of the Applicants’ arguments and amendments.
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-14 and 20 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein an average initial wetting angle is less than or equal to 40° and an average deviation of an initial wetting angle is less than or equal to 7° at any five different points on an exposed surface of the fiber web layer” and similarly in claim 15 “wherein an average initial wetting angle with respect to any five different points on an exposed surface of the fiber web layer on which the hydrophilic coating layer is formed is less than or equal to 40° and an average deviation of an initial wetting angle is less than or equal to 7°”. These limitations are unclear as to whether the wetting angles specified are supposed to limit the fiber web before or after formation of the hydrophilic PVA coating. For purposes of examination it will be interpreted to be with the PVA coating formed.
Claims 2-4, 6-7, 9-13, 16 and 18-20 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR101734120B1 (hereinafter “Hwang”, where citations are to US 2015/0360157 as English translation) in view of WO 01/05492 A1 (hereinafter “Moy”) and US 4,755,299 (hereinafter “Bruschke”).
Regarding Claim 1 Hwang discloses a filter assembly comprising: 
media 24 and 26 each including a fiber web layer which has a three-dimensional network structure including a polyvinylidene fluoride (PVDF) nanofiber and; 
a first support body 22 configured to support the media and to form a channel, wherein the media are provided on both surfaces of the first support (i.e. where the channel is formed via the porous support body which is a nonwoven); [0035]-[0037], [0046]-[0055]; Fig. 3. 
Hwang does not disclose a hydrophilic coating layer covering at least a portion of an outer surface of the PVDF nanofiber, wherein the hydrophilic coating layer is formed by cross-linking a hydrophilic polymer compound including a polyvinyl alcohol (PV A) and a cross-linking agent including a carboxyl group, wherein the hydrophilic coating layer is provided on the PVDF nanofiber disposed on an outer surface of the fiber web layer and the PVDF nanofiber 
However, with regard to including a hydrophilic PVA layer, Moy discloses coating a nonwoven fibrous PVDF membrane with polyvinyl alcohol via a solution of PVA in a mixture of water and isopropyl alcohol, where the coating is provide to render the PVDF membrane hydrophilic so that it is readily wet by water so that it is better suited for filtering aqueous fluids (P1/L1-22, P3/L1-P4/L17).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang by further coating the nanofiber layer with a polyvinyl alcohol layer via solution in water and isopropyl alcohol as disclosed by Moy in order to render the PVDF membrane hydrophilic so that it is readily wet by water so that it is better suited for filtering aqueous fluids (P1/L1-22, P3/L1-P4/L17).
With regard to cross-linking the hydrophilic PVA coating with a cross-linker, Bruschke discloses a PVA layer on a membrane, where it is disclosed the PVA layer is cross-linked, with various cross linkers including maleic acid, in order to improve the PAV layers stability in water, i.e. so that it does not dissolve in hot or cold water (C2/L25-C3/L15, Examples).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang in view of Moy by crosslinking the PVA using maleic acid as disclosed by Bruschke in order to improve the PAV layer’s stability in water, i.e. so that it does not dissolve in hot or cold water (C2/L25-C3/L15, Examples).
In the combination of Hwang in view of Moy and Bruschke, since isopropyl alcohol is used in the PVA coating solution the solution will penetrate into the fibrous network and thus the 
Further, since the composition is the same as the composition recited in the claim and disclosed in the specification, it is asserted, absent evidence to the contrary, that one would reasonably expect that the media disclosed by Hwang in view of Moy and Bruschke inherently has the same properties as the media claimed.  Specifically, it is asserted that an average initial wetting angle is less than or equal to 40° and an average deviation of an initial wetting angle is less than or equal to 7° at any five different points on an exposed surface of the media.  See MPEP 2112.01.
Regarding Claim 2 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1, but does not disclose a second support body wherein each of the media further includes a second support body provided on one side of the fiber web layer, and the second support body is disposed to face the first support body, however this would involve the mere duplication of the disclose support which would have been obvious to one of skill in the art; see MPEP 2144.04(VI)(B).
Regarding Claim 6 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1, wherein the nanofiber layer is disclosed to have a pore size much smaller than the nonwoven layer, which has pore diameter of 50-200µm [0051], [0104], but the specific size is not disclosed, however it is disclosed that it is freely controlled [0035], and therefore the pore size and porosity are seen to be related result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding Claim 7 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1, wherein the nanofiber has a diameter of 0.1-3 µm; Hwang [0062]; since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hwang’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 10 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 8, wherein the PVA has a Saponification degree of 80-100% (P3/L18-25) but does not disclose a specific molecular weight, however Bruschke discloses usual molecular weights for PVA layers are 70,000-120,000 Daltons (C2/L25-35).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang in view of Moy and Bruschke by using PVA having a molecular weight of 70,000-120,000 as disclosed by Bruschke because this is disclosed to be a known normal molecular weight range used for PVA membrane layers (C2/L25-35).
Regarding Claim 13 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1, but does not disclose the basis weight of the support.  However basis weight is well known to effect the filtration properties and support properties of such a support layer and is thus considered a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate basis weight of the support, including those within the scope of the present claims, so as to produce filtration and mechanical properties.
Regarding Claim 15 Hwang discloses a method of manufacturing a filter assembly, the method comprising: 
(1) forming a fiber web layer with a three-dimensional network structure including a polyvinylidene fluoride (PVDF) nanofiber (fig. 5); and 
(3) providing the media on both surfaces of a first support body (Fig. 3); [0025], [0035]-[0037], [0046]-[0055]; [0078], [0091]. 
Hwang does not disclose (2) manufacturing a filtration medium on which a hydrophilic coating layer is formed by treating the fiber web layer with a hydrophilic coating composition, wherein the hydrophilic coating composition comprises a hydrophilic polymer compound including a polyvinyl alcohol (PV A), a cross-linking agent including a carboxyl group for cross-linking the PV A, and a wettability enhancer including isopropyl alcohol; OR wherein the hydrophilic coating layer is provided on the PVDF nanofiber disposed on an outer surface of the fiber web layer and the PVDF nanofiber disposed in the fiber web layer, wherein an average initial wetting angle with respect to any five different points on an exposed surface of the fiber web layer on which the hydrophilic coating layer is formed is less than or equal to 40° and an average deviation of an initial wetting angle with respect to the five points is less than or equal to 7°.
However, with regard to (2) manufacturing a filtration medium on which a hydrophilic PVA coating layer is formed, Moy discloses coating a nonwoven fibrous PVDF membrane with polyvinyl alcohol via a solution of PVA in a mixture of water and isopropyl alcohol, where the coating is provide to render the PVDF membrane hydrophilic so that it is readily wet by water so that it is better suited for filtering aqueous fluids (P1/L1-22, P3/L1-P4/L17).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hwang by further manufacturing a filtration medium on which a hydrophilic PVA coating layer is formed by coating the nanofiber layer with a polyvinyl alcohol layer via solution in water and isopropyl alcohol as disclosed by Moy in order to render the PVDF membrane hydrophilic so that it is readily wet by water so that it is better suited for filtering aqueous fluids (P1/L1-22, P3/L1-P4/L17).
With regard to cross-linking the hydrophilic PVA coating with a cross-linker, Bruschke discloses a PVA layer on a membrane, where it is disclosed the PVA layer is cross-linked, with various cross linkers including maleic acid provided in the PVA coating solution, in order to improve the PAV layers stability in water, i.e. so that it does not dissolve in hot or cold water (C2/L25-C3/L15, Examples).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hwang in view of Moy by crosslinking the PVA by including maleic acid in the PVA coating solution as disclosed by Bruschke in order to improve the PAV layer’s stability in water, i.e. so that it does not dissolve in hot or cold water (C2/L25-C3/L15, Examples).
In the combination of Hwang in view of Moy and Bruschke, since isopropyl alcohol is used in the PVA coating solution the solution includes a wettability enhancer and will penetrate 
Further, since the composition is the same as the composition recited in the claim and disclosed in the specification, it is asserted, absent evidence to the contrary, that one would reasonably expect that the media disclosed by Hwang in view of Moy and Bruschke inherently has the same properties as the media claimed.  Specifically, it is asserted that an average initial wetting angle is less than or equal to 40° and an average deviation of an initial wetting angle is less than or equal to 7° at any five different points on an exposed surface of the media.  See MPEP 2112.01.
Regarding Claim 16 Hwang in view of Moy and Bruschke discloses the method of claim 15, wherein step (3) further includes thermally fusing the first support body and the fiber web layer by applying any one of heat and pressure to the stacked first support body and fiber web layer; Hwang [0025]. 
Regarding Claim 19 Hwang in view of Moy and Bruschke discloses the method of claim 15, wherein the concentration of the polymer in the hydrophilic coating composition effects the way in which the polymer coating soaks into the nanofiber layer [0099] and is thus a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding Claim 20 Hwang in view of Moy and Bruschke discloses a filter module comprising the filter assembly according to claim 1 (Hwang see Fig. 1)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Moy and Bruschke further in view of US 2010/0107881 (hereinafter “Healey”).
Regarding Claims 3-4 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1 and 2, but does not disclose the first and second support bodies include a composite fiber which includes a support component and a low melting point component and is disposed such that at least a portion of the low melting point component is exposed at an outer surface thereof, and the low melting point component of the composite fiber is thermally fused to the medium. 
However, Healey discloses it is known to provide lower melting binder fibers in supports in order to effect binding with other layers ([0009], [0065]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang in view of Moy and Bruschke by including lower melting point binder fibers as disclosed by Healey in order to effect binding with other layers ([0065]).

Claims 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Moy and Bruschke further in view of US 20100323573 A1 (hereinafter “Chu”).
Regarding Claim 9, 12 and 18 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1 and 15, wherein the PVA layer may be cross-linked ([0101]), but the details are not provided.  However Chu discloses crosslinking PVA wherein the cross linker may be C2-C9 polycarboxylic acids capable of reacting with at least two hydroxyl groups of water soluble polymer and thus includes at least both 2 and 3 carboxyl groups which react with the hydroxylgroups on PVA) and may be included in a range from 0.1-10 wt% of the PVA; Chu [0020]-[0021], [0059].  
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang in view of Moy and Bruschke by including the cross linker and concentration of cross linker as disclosed by Chu because this involves the substitution of known PVA crosslinking conditions.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hwang’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Moy and Bruschke further in view of US 2014/0319706 A1 (hereinafter “Huizing”).
Regarding Claim 11 Hwang in view of Moy and Bruschke discloses the filter assembly of claim 1, but does not disclose the amount per unit area of PVA provided on the PVDF fibers, however Huizing discloses a nanofiber member wherein the nanofiber layer is coated in a polyvinyl alcohol (which is hydrophilic) layer to provide further filtration properties ([0112], Huizing Table 4).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Hwang by coating the nanofiber layer with the PVA in an amount of 0.8 and 1.0 g/m2 as disclosed by Huizing in order to impart further filtration barrier properties and protection and because this involves using a known useful amount of PVA coating on a nanofiber membrane to render it hydrophilic for use in filtration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773